ANDERSON, J.
Section 6989 of the Code of 1907 is intended to prevent adults from betting with minors under any circumstances, and also to prohibit any one from permitting them to bet on any gaming table kept or exhibited by them, or in which they may be interested. If an adult bets money, etc., with a minor under any conditions, he violates the law; and if he permits him to bet on a table kept by him, or in which he is interested, whether with him or not, he violates the law. It matters not whether the minor is his partner or adversary in the betting. If as partners they jointly bet with others, the defendant would be betting with the minor. The statute is intended to prevent bets with or against a minor; that is, betting with the minor as an adversary, or betting jointly with the minor against others. The undisputed evidence shows' that the defendant played with John Boyce, as his partner, against two others, and as such they jointly bet upon the result, and won money from their opponents; and the trial court did not err in giving the general charge requested by the state. The judgment of the circuit court is affirmed.
Affirmed.
All the Justices concur.